2022 IL App (5th) 200018-U
             NOTICE
                                                                                         NOTICE
 Decision filed 10/17/22. The
                                                                              This order was filed under
 text of this decision may be              NO. 5-20-0018
                                                                              Supreme Court Rule 23 and is
 changed or corrected prior to
                                                                              not precedent except in the
 the filing of a Petition for                  IN THE                         limited circumstances allowed
 Rehearing or the disposition of
                                                                              under Rule 23(e)(1).
 the same.
                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,            )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellee,                       )     Jackson County.
                                                )
v.                                              )     No. 18-CF-397
                                                )
KENNETH W. DEROSSETT,                           )     Honorable
                                                )     Ralph R. Bloodworth III,
      Defendant-Appellant.                      )     Judge, presiding.
______________________________________________________________________________

         PRESIDING JUSTICE BOIE delivered the judgment of the court.
         Justices Welch and Wharton concurred in the judgment.

                                            ORDER

¶1       Held: Where the circuit court did not abuse its discretion in denying the defendant leave
               to withdraw his plea of guilty to violation of an order of protection, and defense
               counsel in the court below strictly complied with Supreme Court Rule 604(d), and
               any argument to the contrary, on either point, would lack merit, the defendant’s
               appointed counsel on appeal is granted leave to withdraw, and the judgment of
               conviction is affirmed.

¶2       The defendant, Kenneth W. Derossett, appeals from a judgment of conviction entered by

the circuit court of Jackson County, after the defendant pleaded guilty to a single count of violation

of an order of protection. The defendant’s appointed attorney on appeal, the Office of the State

Appellate Defender (OSAD), has concluded that this appeal lacks substantial merit. Accordingly,

it has filed with this court a motion to withdraw as counsel, as well as a supporting brief. See

Anders v. California, 386 U.S. 738 (1967). Proper notice was given to the defendant. This court


                                                  1
gave him ample opportunity to file a written response to OSAD’s motion, or a brief, memorandum,

etc., explaining why his appeal has merit, but he has not taken advantage of that opportunity. After

examining OSAD’s Anders motion and brief, along with the entire record on appeal, this court has

concluded that this appeal has no merit. Accordingly, OSAD is granted leave to withdraw as

counsel, and the judgment of the circuit court is affirmed.

¶3                                    BACKGROUND

¶4     The instant criminal case began on October 1, 2018, when the state’s attorney of Jackson

County filed a three-count information charging the defendant in counts 1 and 2 with violation of

an order of protection (720 ILCS 5/12-3.4(a)(1)(i) (West 2018)), which was a Class 4 felony due

to the defendant’s prior conviction for that offense (see id. § 12-3.4(d)), and in count 3 with a

misdemeanor weapons offense. It was alleged that on that same date—October 1, 2018—the

defendant violated the order of protection that had been entered in Jackson County case No. 2018-

OP-122, when he went to the Grand Tower, Illinois, residence that was protected under the order

(count 1) and when he texted Angela Derossett, a person protected under the order (count 2).

¶5     In case No. 2018-OP-122, the defendant’s ex-wife, Angela Derossett, had sought remedies

under the Illinois Domestic Violence Act of 1986 (750 ILCS 60/101 et seq. (West 2018)). She

had sought and obtained an emergency order of protection on September 21, 2018, which was in

effect until October 9, 2018. See id. § 217. This emergency order was the order that the defendant

was charged with violating in the instant case. On October 9, 2018, Angela Derossett sought a

plenary order of protection. See id. § 219. In her petition for that plenary order, she indicated,

through check boxes, that she sought the order in an “independent” proceeding, and not in a

“criminal,” “juvenile,” or “other civil proceeding.” The circuit court granted the plenary order that

same day, October 9, 2018. The order specified that it was effective until October 9, 2020. See


                                                 2
id. § 220(b)(0.05). The order did not specify that it was entered in conjunction with a civil

proceeding or a criminal proceeding, even though it had check boxes for that purpose. Both the

emergency and the plenary order listed Angela Derossett, along with her and the defendant’s young

daughter, Olivia, as protected persons, and ordered the defendant to have no contact with either of

them and to stay 1000 feet from their residence in Grand Tower, Illinois.

¶6     On October 29, 2018, the state’s attorney, in case No. 18-CF-441, charged the defendant

with aggravated domestic battery by strangulation (count 1) and domestic battery (count 2). It was

alleged that the defendant had strangled, and had grabbed the wrist of, Angela Derossett on

September 16, 2018, five days before Angela sought, and the court entered, the emergency order

of protection. Case No. 18-CF-441 is the subject of the appeal in appellate court No. 5-20-0019.

¶7     On February 25, 2019, the defendant, his public defender, and an assistant state’s attorney

appeared before the circuit court. The public defender announced that the parties had reached a

proposed disposition, both in the instant case and in case No. 18-CF-441. In the instant case, the

public defender explained, the defendant would plead guilty to violation of an order of protection,

as charged in count 1, and the State would recommend a prison sentence of no more than two

years, while counts 2 and 3 would be dismissed. As for case No. 18-CF-441, the public defender

continued, the defendant would plead guilty to aggravated domestic battery by strangulation, and

the State would recommend a prison sentence of no more than five years, while the domestic-

battery count would be dismissed.

¶8     In the instant case, the circuit court admonished the defendant as to the nature of the charge

in count 1 and the possible penalties, including imprisonment for a term of one to three years, to

be followed by mandatory supervised release (MSR) for four years, and the defendant indicated

his understanding. The court admonished the defendant in regard to No. 18-CF-441, as well, and


                                                 3
the defendant indicated his understanding. The court went on to admonish the defendant about the

presumption of innocence, his right to a trial, whether by a jury or by the judge, the State’s burden

of proving guilt beyond a reasonable doubt, his right to confront and to cross-examine the State’s

witnesses, his right to present evidence and defense witnesses, and his right to remain silent, and

the defendant indicated his understanding. The defendant also indicated his understanding that by

pleading guilty, he would be waiving all of his aforementioned rights.

¶9     The defendant acknowledged reading, understanding, and signing a written plea of guilty

in the instant case. (The written plea of guilty, to count 1 only, is a part of the record on appeal.)

He indicated that nobody had coerced or threatened him into pleading guilty, that he was not under

the influence of any substance that might affect his understanding, and that he did not have any

questions about what was happening. The assistant state’s attorney supplied a factual basis for the

plea in the instant case, which included mention of the defendant’s prior conviction for violation

of an order of protection in a 2017 misdemeanor case, and the court determined that the factual

basis was sufficient. The court found that the defendant’s plea of guilty was knowing and

voluntary, and that the defendant understood everything that happened at that court proceeding.

The court accepted the defendant’s plea of guilty to count 1 in the instant case, dismissed the two

other counts, and ordered the preparation of a presentence investigation report (PSI). Similar

procedures were followed for the acceptance of the guilty plea in case No. 18-CF-441.

¶ 10   Both the court and defense counsel repeatedly referred to the defendant’s guilty pleas as

“open” pleas; however, since the State agreed to cap the lengths of the prison sentences below the

legal maxima, the pleas were, in fact, negotiated. People v. Linder, 186 Ill. 2d 67, 74 (1999).

Subsequent to the plea hearing, but well before the sentencing hearing, the public defender




                                                  4
withdrew from the case. Attorney Christian J. Baril substituted as postplea counsel for the

defendant.

¶ 11   On July 11, 2019, the court held a sentencing hearing in both the instant case and in case

No. 18-CF-441. The State called only one witness, a crime victims’ advocate who read into the

record two victim impact statements. In the first of those two statements, the defendant’s 10-year-

old daughter, Olivia, wrote that her father “lied to [her], stole from [her], and beat up [her] mom

for no reason” and that she “see[s] a counselor” because of her father’s actions. In the second

victim impact statement, Angela Derossett, the ex-wife, wrote that for the past five years, the

defendant had put her and daughter Olivia “through hell” by doing such things as repeatedly

breaking into their house and stealing from them, and repeatedly choking Angela, at least once to

the point of unconsciousness, tackling her to the floor, “bodyslamm[ing]” her, which caused her

to break a rib, drugging her, etc.

¶ 12   For its part during the sentencing hearing, the defense presented a letter from a Jackson

County jail official, which described the defendant as a model inmate. The defense then called

Rodney Snyder, Lori Norton, Natalie Gee, and the defendant himself to testify at the sentencing

hearing.

¶ 13   Snyder, age 52, testified that he had been friends with the defendant for 35 years, and had

always found him trustworthy and reliable. According to Snyder, the defendant loved and

provided for his daughter.

¶ 14   Norton testified that she had been friends with the defendant for 40 years, and grew up with

him. The defendant had “kind of mentored” Norton’s son, who was autistic, teaching him “life

skills” such as woodworking on several occasions, which gave her son greater confidence. Norton

knew Angela Derossett, and on September 17, 2018, she waved at Angela from her front porch as


                                                5
Angela walked by, and Angela did not appear to be injured or distraught. Angela went into her

parents’ house, which was three doors down from Norton’s house. Thirty minutes later, an

ambulance arrived at the parents’ house, and Angela appeared outside, screaming, with blood on

her face.

¶ 15     Gee testified that she was the defendant’s girlfriend. She met the defendant in 2014, when

they worked together at Choate Mental Health Center. He was “a very hard worker” who helped

to feed and shower the patients in his unit. Gee was familiar with Angela Derossett, and had

“caught” Angela trying to break into her garage. In 2018, on two occasions, Gee phoned the police

to report that Angela was knocking on doors and windows at her home.

¶ 16     The defendant testified only that he was released from federal prison on April 20, 2007.

(The PSI shows that the defendant was convicted of conspiracy to manufacture methamphetamine

in the United States District Court for the Southern District of Illinois.) The State did not cross-

examine him. It did not call rebuttal witnesses.

¶ 17     In its argument, the State recommended two years of imprisonment in the instant case, and

five years of imprisonment in case No. 18-CF-441, and it also recommended that the sentences be

served consecutively. According to the State, the order of protection would be “extended two

years” beyond the end of the MSR term. (This comment by the State appears to have influenced

the defendant’s testimony, five months later, at the hearing on the defendant’s motion to withdraw

guilty plea that he would file nearly one month after this sentencing. See infra.) Defense counsel

recommended a sentence of probation in both cases. In his statement in allocution, the defendant

said that he pleaded guilty solely to keep his daughter from being “drug into this.” Although he

never read the order of protection, he stated that he would “stay away from her” but “it goes both

ways.”


                                                   6
¶ 18    The court sentenced the defendant, in the instant case, to imprisonment for a term of one

year for violation of an order of protection, concurrent with four years of imprisonment for

aggravated domestic battery in case No. 18-CF-441, to be followed by MSR for four years. Then,

the court admonished the defendant about his appeal rights.

¶ 19    On August 9, 2019, the defendant, by postplea counsel Baril, filed a motion to withdraw

guilty plea and a motion to reconsider sentence, both in the instant case and in No. 18-CF-441. In

the motion to withdraw guilty plea in the instant case, it was alleged that (1) the plea was

unknowing and involuntary because the defendant had not been informed, either by his attorney

or by the circuit court, that the order of protection regarding his 10-year-old daughter “would be

stayed during his sentence and would resume after he was released”; and (2) there was doubt as to

the defendant’s guilt, for the defendant “maintains his innocence” and pleaded guilty “only in an

effort to keep his daughter *** from the pain of being called as a witness for the State.” In the

motion to reconsider sentence in the instant case, it was alleged that (1) the one-year sentence of

imprisonment was excessive and (2) the court failed to give proper consideration to the statutory

factors in mitigation for which the defendant presented evidence at his sentencing hearing.

¶ 20    On October 22, 2019, counsel filed a certificate of compliance with Illinois Supreme Court

Rule 604(d) (eff. July 1, 2017). The particulars of that certificate are discussed in the analysis

section of this order, infra.

¶ 21    On December 11, 2019, the court held a hearing on the motion to withdraw guilty plea and

the motion to reconsider sentence, in both the instant case and in case No. 18-CF-441. First, the

court heard evidence relating to the withdrawal of the pleas. The defendant was the only witness

at the hearing. He testified that he definitely would not have pleaded guilty, in either of his two

cases, if he had known that his 10-year-old daughter, Olivia, was listed (along with his ex-wife) as


                                                 7
a protected person under the order of protection, which he had not read, and that the order of

protection would automatically remain in effect until two years after his MSR term was completed,

which would result in his being forbidden from having any contact with his daughter until she was

20 years old, an outcome that the defendant found unacceptable and repugnant. He insisted that

he had a strong defense to the offense charged in case No. 18-CF-441, but he admitted his guilt in

the instant case, i.e., he admitted to violating the order of protection. “I violated the order of

protection, sir,” the defendant told his attorney. “I did do that.” After hearing the arguments of

counsel, the court denied the motions to withdraw guilty pleas.

¶ 22   Then, the court went on to hear the parties’ arguments in the motions to reconsider

sentences. Defense counsel argued that the one-year prison sentence in the instant case was

excessive, inter alia, because the defendant committed the violation of an order of protection

without contemplating serious harm and under circumstances unlikely to recur, and because his

imprisonment would entail excessive hardship to his dependents.

¶ 23   After hearing the parties’ arguments, the court denied the motions to reconsider sentences.

The court then admonished the defendant as to his appeal rights.

¶ 24   On January 9, 2020, the defendant filed a notice of appeal, thus perfecting the instant

appeal. The circuit court appointed OSAD as his appellate attorney.

¶ 25                                        ANALYSIS

¶ 26   This appeal is from a judgment of conviction, which was entered after a (partially)

negotiated plea of guilty to violation of an order of protection. It follows the circuit court’s denial,

on the merits, of the defendant’s motion to withdraw the guilty plea and his motion to reconsider

sentence. As previously mentioned, the defendant’s appointed appellate attorney, OSAD, has filed

with this court an Anders motion to withdraw as counsel due to a lack of substantial merit, and the


                                                   8
defendant has not responded to that motion. This court agrees with OSAD that this appeal lacks

merit.

¶ 27     “A defendant does not have an automatic right to withdraw a plea of guilty.” People v.

Delvillar, 235 Ill. 2d 507, 520 (2009). Instead, a defendant must show “a manifest injustice under

the facts involved.” Id. “Withdrawal is appropriate [1] where the plea was entered through a

misapprehension of the facts or of the law or [2] where there is doubt as to the guilt of the accused

and justice would be better served through a trial.” People v. Hughes, 2012 IL 112817, ¶ 32. “A

defendant should not be allowed to withdraw his plea when the real basis for his withdrawal is that

he is dissatisfied with the length of his sentence.” People v. Cunningham, 286 Ill. App. 3d 346,

350 (1997). Where the circuit court reaches the merits of a motion to withdraw guilty plea, the

decision to grant or deny that motion “rests in the sound discretion of the circuit court and, as such,

is reviewed for an abuse of discretion.” Hughes, 2012 IL 112817, ¶ 32. An abuse of discretion

will be found only “where the court’s ruling is arbitrary, fanciful, unreasonable, or no reasonable

person would take the view adopted by the trial court.” Delvillar, 235 Ill. 2d at 519.

¶ 28     Here, there is no doubt that the defendant is guilty of violation of an order of protection.

At the December 11, 2019, hearing on the defendant’s motion to withdraw guilty plea, the

defendant flatly and repeatedly admitted his guilt. Therefore, this court moves on to consider

whether the plea in the instant case was entered through a misapprehension of the facts or of the

law.

¶ 29     The defendant described his misapprehension during his December 11, 2019, testimony at

the hearing on his motion to withdraw guilty plea. He stated that if he had known that his 10-year-

old daughter was listed as a protected person under the order of protection, and that the order would

automatically remain in effect until two years after his MSR term was completed, resulting in his


                                                  9
being forbidden from having any contact with his daughter until she was 20 years old, he definitely

would not have pleaded guilty, in either of his two cases.

¶ 30   In general, a plenary order of protection is valid for a fixed period of time, not to exceed

two years. See 750 ILCS 60/220(b)(0.05) (West 2018). Different temporal rules apply where a

plenary order of protection is entered “in conjunction with another civil proceeding” (id.

§ 220(b)(1)) or “in conjunction with a criminal prosecution or delinquency petition” (id.

§ 220(b)(2)). For example, where the plenary order is entered in conjunction with a criminal

prosecution, the order remains in effect until two years after the expiration of any sentence of

imprisonment and the subsequent MSR. See 725 ILCS 5/112A-20(b)(4) (West 2018), which is

referenced in 750 ILCS 60/220(b)(2) (West 2018). This is the subsection that the defendant

apparently had in mind during his December 11, 2019, testimony at the hearing on the motion to

withdraw guilty pleas; it is the subsection that the defendant apparently thought applied to him.

However, there is no indication that the plenary order of protection entered in this case was entered

“in conjunction with a criminal prosecution,” or in conjunction with anything else. Neither Angela

Derossett, who petitioned for the order, nor the circuit court, which entered the order, ever

indicated—through check boxes on the petition or order, or in any other manner—that it was so

entered. The order of protection was entered in an independent action; it was not entered “in

conjunction with” any other action. The defendant’s sole “misapprehension” occurred at the time

he sought to withdraw his plea, and not at the time he entered his plea. Therefore, there was no

manifest injustice in denying the defendant leave to withdraw his guilty plea in the instant case.

¶ 31   In regard to the defendant’s motion to reconsider the sentence imposed in the instant case,

little needs to be said. The defendant, by agreeing to plead guilty to violation of an order of

protection in exchange for a recommended sentencing cap of two years in prison, “in effect,


                                                 10
agree[d] not to challenge any sentence imposed below that cap on the grounds that it is excessive.”

Linder, 186 Ill. 2d at 74. That is, he agreed not to challenge his one-year prison sentence. The

circuit court should not even have considered the motion to reconsider sentence. See also Ill. S.

Ct. R. 604(d) (eff. July 1, 2017) (“No appeal shall be taken upon a negotiated plea of guilty

challenging the sentence as excessive unless the defendant, within 30 days of the imposition of

sentence, files a motion to withdraw the plea of guilty and vacate the judgment. For purposes of

this rule, a negotiated plea of guilty is one in which the prosecution has bound itself to recommend

a specific sentence, or a specific range of sentence, or where the prosecution has made concessions

relating to the sentences to be imposed and not merely to the charge or charges then pending.”).

¶ 32   Weeks after postplea counsel Baril, on the defendant’s behalf, filed the motion to withdraw

guilty plea and the motion to reconsider sentence in the instant case, but prior to the circuit court’s

hearing on those motions, Baril filed a certificate of compliance with Illinois Supreme Court Rule

604(d) (eff. July 1, 2017). Baril certified that (1) he had “consulted with the [d]efendant in person,

by mail, by phone or by electronic means to ascertain [his] contentions of error in the entry of the

plea and in the sentence”; (2) he had “examined the trial court file and report of proceedings of the

plea of guilty and the report of proceedings in the sentencing hearing”; and (3) he had “made any

amendments to the motion necessary for the adequate presentation of any defects in those

proceedings.” This certificate, which closely tracks the language of Rule 604(d), shows the

necessary strict compliance with the rule, as this court’s de novo review makes abundantly clear.

See People v. Easton, 2018 IL 122187, ¶ 25 (counsel’s compliance with Rule 604(d) is reviewed

de novo).




                                                  11
¶ 33                                 CONCLUSION

¶ 34   The circuit court did not err in denying the defendant’s motion to withdraw guilty plea or

his motion to reconsider sentence, and postplea counsel strictly complied with Rule 604(d). Any

argument to the contrary, on either point, would lack merit. Therefore, OSAD’s motion for leave

to withdraw as the defendant’s appointed appellate counsel is granted, and the judgment of

conviction is affirmed.



¶ 35   Motion granted; judgment affirmed.




                                              12